DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0150571 A1 to Douglas et al. in view of U.S. Pub. No. 2004/0073720 A1 to Clough et al.
 
As to claim 1, Douglas teaches a notification apparatus comprising: 
a memory (Memories 804/806/Storage Unit 816); and 
a processor (Processor 802) configured to store history (Database 116) of user operations in the memory (“...The user intent is passed to the expert matching process 110, which searches a database 116 containing expert profiles for experts that can provide help in various areas. As described in greater detail below, the database 116 contains two major categories of information. The first category relates to the expert's experience, expertise, and so forth. This category of information is used to identify experts that can provide help in the domain of the user intent. The second category relates to personal or social information of the expert. This category of information is sued to help the user 102 understand the expert, understand how the expert is related to the user (i.e., through mutual acquaintances and/or connections), and identify how to approach the expert...To create a database 116 of expert profiles, the system 118 mines various sources of data 112 and feedback (i.e., from issue tracking process 108) as explained in greater detail below. These operations are performed by the expert identification/update process 114. The expert identification/update process 114 also adjusts expert ratings/scores as appropriate to reflect explicit or implicit feedback as explained below. Through this process, the intelligent assistant help system 118 creates and maintains the expert profile information that is used by the system 118...” paragraphs 0028/0041), and 
in response to detection (intent detection process 106) of a first operation that does not satisfy a condition, notify a first user (User 102, the expert matching process 216 utilizes one or more identified expert domains to select and present one or more experts with expertise in the relevant domain to the user) of information on a second user (an expert) who has performed a second operation satisfying the condition, based on the history stored in the memory (“...FIG. 1 illustrates an example architecture 100 of a system to detect that a user needs help. A user 102 interacts with one or more devices 104 such as through a program, application, service, and so forth. Collectively these will be referred to as programs. Example programs include but are not limited to email, a digital assistant, chat or texting, spreadsheets, word processors, a search program, web browser, and so forth. These representative programs are channels through which an intelligent assistant help system 118 can detect that a user desires to initiate a task or otherwise needs help that can be provided by an expert. In the context of this disclosure, the term expert refers to someone that has an ability (i.e., expertise) to help. The devices 104 can be any type of device such as a mobile device (mobile phone, wearable, etc.), a portable or semi-portable device (laptop, vehicle, etc.), a non-portable device (i.e., server, desktop, etc.), or any combination thereof...The system 118 monitors a user's interactions 105 with one or more programs, the context of the user, and other information. The intent detection process 106 detects a user intent (i.e., of user 102) to initiate a task or request help. In this context, an intent is something the user 102 intends to accomplish or an indication that the user would like or could use help. Intents reside in one or more domains, based on the type of event/activity they are intended to trigger. As explained in greater detail below, language understanding models/natural language processing convert text, voice and other user interactions into one or more intents. This can be accomplished as indicated below by extracting...The user intent is passed to the expert matching process 110, which searches a database 116 containing expert profiles for experts that can provide help in various areas. As described in greater detail below, the database 116 contains two major categories of information. The first category relates to the expert's experience, expertise, and so forth. This category of information is used to identify experts that can provide help in the domain of the user intent. The second category relates to personal or social information of the expert. This category of information is sued to help the user 102 understand the expert, understand how the expert is related to the user (i.e., through mutual acquaintances and/or connections), and identify how to approach the expert...When the intent engine 214 identifies an intent that indicates a user needs help or is initiating a task, the expert matching process 216 utilizes one or more identified expert domains to select and present one or more experts with expertise in the relevant domain to the user. This process is explained in greater detail below...FIG. 3 illustrates an example architecture 300 to identify an expert that can help. The architecture illustrates an expert matching process in greater detail, such as the expert matching process 216 of FIG. 2 or the expert matching process 110 of FIG. 1. The expert matching process is utilized when the user intent that indicates that a user wants to initiate a task and/or the user intent that indicates that a user needs help. The expert matching process takes as an input one or more expertise domains. As explained above, when a user needs help or initiates a task, the user intent has an associated domain. The expertise domain is an area of expertise that allows the intelligent assistant help system 304 to identify experts with relevant expertise to help the user. The intent detection process 305 receives user interactions 303 and represents detecting the appropriate user intent that triggers the expert matching process and the expertise identification process 306 represents identification of the expertise domain(s) associated with the intent. These can be implemented as part of the overall intent detection process as described above in FIG. 2 by matching key words and key phrases to intents and/or expertise domains and/or by utilization of machine learning models associated with machine learning algorithms as previously described...” paragraphs 0026-0028/0041/0060/0062).
Douglas is silent with reference to detect that a first operation performed by a first user exceeding a predetermined threshold time as a detection of the first operation that does not satisfy a condition.
Clough teaches detect that a first operation (requests) performed by a first user exceeding a predetermined threshold time (timeout) as a detection of the first operation that does not satisfy a condition (Box 296) (“...Assuming that the central monitoring system 121 transmits the request in box 296, then the central monitoring system 121 proceeds to box 303 in which it is determined whether a reply has been received from the respective local agents 111 that includes the requested status information. If not, then the central monitoring system 121 proceeds to box 306 in which it is determined whether a timeout has occurred while the central monitoring system 121 waits for a proper reply. In this respect, a timer is executed at the time each request is transmitted to a local agent 111...Assuming that the timeout has not occurred in box 306, then the central monitoring system 121 reverts back to box 303. In this respect, the central monitoring system 121 waits for a proper reply for a predetermined period of time once a request is transmitted in box 296. On the other hand, if the timeout occurs in box 306, then the central monitoring system 121 proceeds to box 309 in which the status of the respective local agent 111 is included in the status board 173 to inform technical support personnel that the respective local agent 111 is not responsive. Accordingly, the technical support personnel may then take appropriate corrective action. Thereafter, the central monitoring system 121 proceeds to box 279 to prioritize the service events 243 in the status board 173. In addition, in box 309 other action may be taken to inform technical support  personnel that the respective local agent 111 is not responsive such as generating a special alert that is communicated to appropriate support personnel, etc...” paragraphs 0048/0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Douglas with the teaching of Clough because the teaching of Clough would improve the system of Douglas by providing a technique for providing services in a timely manner.

As to claim 2, Douglas teaches the notification apparatus according to Claim 1, wherein the processor is configured to select, from among a plurality of users who have performed the second operation, one or more users according to a criterion designated by the first user, and wherein the notifying notifies of information on the selected one or more users as the information on the second user (“...FIG. 6 illustrates an example user interface that presents expert information to a user in response to activation of the highlight. The user interface has one area 600 where the subject that the users can help with is presented. In this case, the highlighted text from the email is reproduced and placed there...Additionally a list of the selected experts are presented. In this case, the list includes Jaclyn McClure, Maureen Glover and Robert Hale. Each entry in the list comprises the expert's name 604, their title 606, their photo or other identifier 612 and a few summary facts 608, 610 that describe the expert's social connection to the user, high level facts about the expert, or other information that allows the user to get a sense of what the expert might be able to do for the user...The experts are presented in ranked order as previously described...The user can select an expert to gather further details that will help the user identify how to approach the expert and/or gain a greater understanding of how the expert can help...” paragraphs 0109-0112).  

As to claim 5, Douglas teaches the notification apparatus according to Claim 1, wherein the processor is configured to select, from among a plurality of users who have performed the second operation, one or more users who is in a certain relationship with the first user (Each profile comprises information that describes the area(s) of expertise of the associated expert and information that allows areas of commonality between the expert and a user to be identified), and wherein the notifying notifies of information on the selected one or more second users as the information on the second user (“...Embodiments assemble a database of profiles for experts who can help with various tasks within one or more areas of expertise. Each profile comprises information that describes the area(s) of expertise of the associated expert and information that allows areas of commonality between the expert and a user to be identified. Areas of expertise can be described in a variety of ways. For example, a taxonomy or other canonical representation of areas of expertise can be developed and experts can have an associated expert rating in one or more of the categories. The rating can be a binary rating (i.e., I/O, has expertise/doesn't have expertise, etc.) or can be a rating on a scale (i.e., 1 to 5 stars, 0-1, 0-10, etc.) or some other rating scale. Areas of commonality can be developed by referencing such items as hobbies, schools attended, places visited, employer, job title/function, social network connections, and so forth. The database can be created and maintained by mining various sources of data, by a nomination process, or any combination thereof...The user intent is passed to the expert matching process 110, which searches a database 116 containing expert profiles for experts that can provide help in various areas. As described in greater detail below, the database 116 contains two major categories of information. The first category relates to the expert's experience, expertise, and so forth. This category of information is used to identify experts that can provide help in the domain of the user intent. The second category relates to personal or social information of the expert. This category of information is sued to help the user 102 understand the expert, understand how the expert is related to the user (i.e., through mutual acquaintances and/or connections), and identify how to approach the expert...FIG. 6 illustrates an example user interface that presents expert information to a user in response to activation of the highlight. The user interface has one area 600 where the subject that the users can help with is presented. In this case, the highlighted text from the email is reproduced and placed there...Additionally a list of the selected experts are presented. In this case, the list includes Jaclyn McClure, Maureen Glover and Robert Hale. Each entry in the list comprises the expert's name 604, their title 606, their photo or other identifier 612 and a few summary facts 608, 610 that describe the expert's social connection to the user, high level facts about the expert, or other information that allows the user to get a sense of what the expert might be able to do for the user...The experts are presented in ranked order as previously described...The user can select an expert to gather further details that will help the user identify how to approach the expert and/or gain a greater understanding of how the expert can help...”” paragraphs 0017/0028/0109-0112).  

As to claims 6-8, see the rejection of claim 5 above.

As to claim 9, Douglas teaches the notification apparatus according to Claim 1, wherein the notifying notifies of identification information of the second user (Additionally a list of the selected experts are presented. In this case, the list includes Jaclyn McClure, Maureen Glover and Robert Hale. Each entry in the list comprises the expert's name 604, their title 606, their photo or other identifier 612 and a few summary facts 608, 610 that describe the expert's social connection to the user, high level facts about the expert, or other information that allows the user to get a sense of what the expert might be able to do for the user) and operation information indicating the second operation performed by the second user (“...Embodiments assemble a database of profiles for experts who can help with various tasks within one or more areas of expertise. Each profile comprises information that describes the area(s) of expertise of the associated expert and information that allows areas of commonality between the expert and a user to be identified. Areas of expertise can be described in a variety of ways. For example, a taxonomy or other canonical representation of areas of expertise can be developed and experts can have an associated expert rating in one or more of the categories. The rating can be a binary rating (i.e., I/O, has expertise/doesn't have expertise, etc.) or can be a rating on a scale (i.e., 1 to 5 stars, 0-1, 0-10, etc.) or some other rating scale. Areas of commonality can be developed by referencing such items as hobbies, schools attended, places visited, employer, job title/function, social network connections, and so forth. The database can be created and maintained by mining various sources of data, by a nomination process, or any combination thereof...The user intent is passed to the expert matching process 110, which searches a database 116 containing expert profiles for experts that can provide help in various areas. As described in greater detail below, the database 116 contains two major categories of information. The first category relates to the expert's experience, expertise, and so forth. This category of information is used to identify experts that can provide help in the domain of the user intent. The second category relates to personal or social information of the expert. This category of information is sued to help the user 102 understand the expert, understand how the expert is related to the user (i.e., through mutual acquaintances and/or connections), and identify how to approach the expert...FIG. 6 illustrates an example user interface that presents expert information to a user in response to activation of the highlight. The user interface has one area 600 where the subject that the users can help with is presented. In this case, the highlighted text from the email is reproduced and placed there...Additionally a list of the selected experts are presented. In this case, the list includes Jaclyn McClure, Maureen Glover and Robert Hale. Each entry in the list comprises the expert's name 604, their title 606, their photo or other identifier 612 and a few summary facts 608, 610 that describe the expert's social connection to the user, high level facts about the expert, or other information that allows the user to get a sense of what the expert might be able to do for the user...The experts are presented in ranked order as previously described...The user can select an expert to gather further details that will help the user identify how to approach the expert and/or gain a greater understanding of how the expert can help...”” paragraphs 0017/0028/0109-0112).  
 
As to claims 10-16, see the rejection of claim 9 above.
 
As to claims 18- 20, see the rejection of claim 1, expect for a non-transitory computer readable medium.
Douglas teaches a non-transitory computer readable medium (Memories 804/806/Storage Unit 816).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0150571 A1 to Douglas et al. in view of U.S. Pub. No. 2004/0073720 A1 to Clough et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2020/0410427 A1 to Haze.

As to claim 3, Douglas as modified by Clough teaches the notification apparatus according to Claim 1, however it is silent with reference to wherein the history is stored in the memory so that each operation of the user operations is associated with a step in which the operation was performed, - 39 -wherein the processor is configured to select, from among a plurality of users who have performed the second operation, one or more users who have performed the second operation in a second step that is similar to a first step in which the first user has performed the first operation, and wherein the notifying notifies of information on the selected one or more users as the information on the second user.
Haze teaches wherein the history is stored in the memory so that each operation of the user operations is associated with a step in which the operation was performed (It additionally identifies organizations which are similarly based on their profiles (tasks/projects/jobs), as well similar expert/s profiles (for example, experience, skills, ratings, expertise, or location) and previous/historical jobs/tasks/projects usage and leverages these data for better prediction), - 39 -wherein the processor is configured to select, from among a plurality of users who have performed the second operation, one or more users who have performed the second operation in a second step that is similar to a first step in which the first user has performed the first operation, and wherein the notifying notifies of information on the selected one or more users as the information on the second user (“...Expert recommendations can be based on an organization's needs within an organization. For example, an organization may need an expert to perform certain tasks, have certain type of qualifications, or be available at a certain time. Need-specific recommendations can be provided for various roles, such as managers, salespeople, employees, or developers within the organization. In some implementations, the data mining component 228 can determine organization information 218 for the organization's projects, tasks, or requirements that are similar to a given organization. For example, expert usage information for organizations with the same (or similar) task requirement can be identified. The data mining component 228 can identify, for a given organization, experts that are recruited by organizations similar to the organization. Organization information 218 can include information that applies to a group of similar organizations or organizations that have the same or similar needs for a specific task. For example, a particular organization (or sub-organization, such as a department) can have certain defined task requirements. The data mining component 228 can determine that a given organization is included in the particular organization, and match one or more task requirements of the organization to experts (s) that can help satisfy such requirements...As a platform provider with many organizations with unique knowledge of all its organizations' historical usage, the machine learning engine 226 considers historical fluctuations of all relevant organizations based on different algorithms. It additionally identifies organizations which are similarly based on their profiles (tasks/projects/jobs), as well similar expert/s profiles (for example, experience, skills, ratings, expertise, or location) and previous/historical jobs/tasks/projects usage and leverages these data for better prediction. In some implementations, the recommendation generator 224 can be configured to consider multiple types of pattern matches and to use various algorithms to determine which recommendations 232 to generate. Algorithm outputs can be aggregated to determine final recommendations 232. In some implementations, each type of pattern match can have a corresponding weight, where weights for types of pattern matches or algorithms can be adjusted based on the received feedback 240...” paragraph 0029/0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Douglas and Clough with the teaching of Haze because the teaching of Haze would improve the system of Douglas and Clough by providing a help technique that allows for users to be provided with sequentially steps of assistance in performing tasks.

As to claim 4, see the rejection of claim 3 above.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0150571 A1 to Douglas et al. in view of U.S. Pub. No. 2004/0073720 A1 to Clough et al. as applied to claim 1 above, and further in view of U.S. Pat. No. 6,510,431 B1 issued to Eichstaedt et al.

As to claim 17, Douglas as modified by Clough teaches the notification apparatus according to Claim 1, however it is silent with reference to wherein the processor is configured to receive an evaluation of the second user from the first user who has been notified of the information on the second user, wherein the evaluation is used to select one or more users from among a plurality of users who have performed the second operation, and wherein the processor is configured to notify a third user who has performed the first operation that does not satisfy the condition, of information on the selected one or more users.
Eichstaedt teaches wherein the processor is configured to receive an evaluation of the second user from the first user who has been notified of the information on the second user, wherein the evaluation is used to select one or more users from among a plurality of users who have performed the second operation, and wherein the processor is configured to notify a third user who has performed the first operation that does not satisfy the condition, of information on the selected one or more users (plurality of advisors) (“...An important feature of the present invention is that the problem can be escalated to more advisors when an initial set of advisors do not respond within a predetermined time period. That is, if there are a plurality of advisors, that have a hierarchy, then a system can be provided that allows a problem to be first delivered to any of the advisors with profiles which most closely match the attributes of the user problem. Thereafter, if those advisors do not respond to the problem within a predetermined time period, then a next level of advisors are contacted. If, after some predetermined time period those advisors do not respond, finally the problem is broadcast to all the advisors. To more particularly describe this feature, refer to FIGS. 8 and 9 and the accompanying description...FIG. 8 illustrates a system 800 which includes the customer server, advisor server and the associated advisors submitting a problem to the customer server. As is seen, the advisor server process can serve a plurality of sets of advisors 802, 804 and 806. A first set of advisors 802 may have a profile which closely matches the problem being submitted by a user and may therefore be classified as expert or high priority advisors. The set of advisors 804 may have a profile which matches the problem submitted by the user less closely than advisors 802 and may therefore be classified as knowledgeable or medium priority advisors. Finally, the set of advisors 806 may have a profile which matches the problem submitted by the user less closely than advisors 802 and 804 and may therefore be classified as not proficient or low priority advisors. Accordingly, each of the advisors 802, 804 and 806 has a profile document that associates with each attribute of a customer request one of a plurality of priorities ranging in succession from high priority to low priority. To explain this feature further in more detail refer to FIG. 9...First, the advisor server process notifies a first plurality of advisors whose profile documents indicate a high priority for the attributes of the classified request, via step 902. If none of the first plurality of advisors responds after a first predetermined time period, via step 904, the advisor server process resends the requests to additionally notify a second plurality of advisors whose profile documents indicate one of the two highest priorities on the attributes of the classified request, via step 906. Thereafter, if none of the second plurality of advisors responds after a second predetermined time period, via step 908, the advisor server process continues to notify more advisors with lower priority on the attributes of the classified requests based on predetermined time periods until either an advisor responds or a predetermined timeout occurs, via steps 909 and 910...” Col. 4 Ln. 54-65, Col. 5 Ln. 1-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Douglas and Clough with the teaching of Eichstaedt because the teaching of Eichstaedt would improve the system of Douglas and Clough by providing a hierarchy of experts or advisors to address a help service request to ensure that the help service request is not left unaddressed.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection relies on additional references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194